Citation Nr: 0526161	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-31 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than October 23, 
1995, for the award of entitlement to service connection for 
sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1948 to July 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which established entitlement to 
service connection for sinusitis (also claimed as headaches).  
A 30 percent disability rating was assigned effective from 
March 1, 2001.  In a July 2004 rating decision the RO granted 
entitlement to an effective date from October 23, 1995.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has 
sufficiently notified him of the information and evidence 
necessary to substantiate this claim.

2.  VA treatment records dated October 23, 1995, noting a 
diagnosis of sinusitis probably due to trauma was accepted as 
an informal claim for entitlement to service connection for 
sinusitis, but there are no earlier filed documents that may 
be accepted as a formal or informal claim for this benefit.  


CONCLUSION OF LAW

An effective date earlier than October 23, 1995, for the 
award of entitlement to service connection for sinusitis is 
not warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.155, 3.157, 3.400 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

A review of the record shows the veteran was notified of the 
evidence necessary to substantiate his service connection 
claim for sinusitis in April 2003.  He was provided 
additional, specific notice as to his effective date claim by 
correspondence dated in January 2004.  VA's General Counsel 
has held that if, as here, in response to a decision notice 
on a claim for which VA has already given the section 5103(a) 
notice, a notice of disagreement is received that raises a 
new issue, section 5103(a) does not require VA to provide 
additional notice of the information and evidence necessary 
to substantiate the newly raised issue.  VAOPGCPREC 8-03 
(Dec. 22, 2003).

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  Therefore, the Board finds further attempts to 
obtain additional evidence would be futile.  The duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400(b)(2)(i), (r) (2004).  The effective 
date of an evaluation and award of compensation for an 
increased rating claim is the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  An earlier effective date may be assigned 
when it is factually ascertainable that an increase in 
disability occurred and the claim for increase was received 
within one year from that date, but otherwise the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).  

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.151(a).  VA regulations also provide that the 
terms claim and application mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2004).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

When a request is made by any person claiming or applying 
for, or expressing an intent to claim or apply for benefits 
under VA law, VA will furnish the appropriate form.  
38 U.S.C.A. § 5102 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.150(a) (2004).  Furthermore, any communication or action, 
indicating an intent to apply for one or more benefits under 
laws administered by the VA from a claimant may be considered 
an informal claim.  Such an informal claim must identify the 
benefits sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  38 C.F.R. 
§ 3.155(a) (2004).

A report of an examination or hospitalization which meets 
certain requirements may also be accepted as an informal 
claim for benefits.  38 C.F.R. § 3.157(a) (2004).  Under 
38 C.F.R. § 3.157(b), once a formal claim for compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by VA will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen.  These provisions apply only when such reports 
relate to examinations or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1).

VA's General Counsel has held that the ambiguous provisions 
of 38 C.F.R. § 3.157 may be construed as recognizing a VA 
outpatient or hospitalization examination report as an 
informal claim for an increased evaluation where service 
connection for a particular disability had already been 
established and the report "contains sufficient information 
to justify an assumption" by VA that the veteran seeks 
increased compensation for the disability.  VA General 
Counsel Digested Opinion 1-17 (May 24, 1984).  While this 
Digested Opinion is not binding upon the Board, it does 
provide guidance as to regulatory interpretation.  But see 
38 C.F.R. § 20.101 (2004) (the Board is bound by applicable 
statutes, VA regulations, and precedent opinions of the 
General Counsel).

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

In this case, service records show the veteran sustained 
injuries as a result of shell fragments on July 26, 1950, 
including avulsion of the left eyeball, a penetrating wound 
of the right oculomotor nerve, with loss of accommodation, 
paralysis of the extra-ocular muscles, ptosis, and a retained 
metallic foreign body in the right parietal lobe of the 
brain, and a penetrating wound of the olfactory nerve, with 
loss of the sense of smell.  Records are negative for 
complaint, diagnosis, or treatment for sinusitis.  The 
veteran's May 1951 discharge examination revealed a normal 
clinical evaluation of the sinuses.  

A VA examination of the sinuses in July 1952 was negative.  
VA treatment records show the veteran first reported symptoms 
including sinus congestion and sinus headaches in November 
1992.  The examiner's diagnosis was upper respiratory 
infection.  An October 23, 1995, report noted the veteran 
complained of a four month history of sinus pain and cough.  
The diagnoses included sinusitis, probably secondary to prior 
trauma.  Subsequent VA and private treatment records include 
diagnoses of sinusitis and rhinosinusitis without opinion as 
to the date of etiological onset.  A March 2004 statement 
from the veteran's private physician, Dr. G.S., noted the 
veteran had been under his care from 1978 to August 1992 for 
medical problems including mild seasonal allergies.  

Based upon the evidence of record, the Board finds that VA 
treatment records dated October 23, 1995, noting a diagnosis 
of sinusitis probably due to trauma was accepted by the RO as 
an informal claim for entitlement to service connection for 
sinusitis.  The evidence does not show there are any earlier 
filed documents that may be accepted as a formal or informal 
claim for this benefit.  In support of his claim, the veteran 
also asserts, in essence, that sinusitis should have been 
detected and service connection established as part of his 
initial disability award in September 1951.  A review of the 
evidence of record, however, includes no indication of any 
disability or complaints associated with a sinus disorder 
prior to November 1992 and no evidence the veteran's sinus 
disability was related to his combat injuries prior to 
October 23, 1995.  There is no evidence of record sufficient 
to justify an assumption that a claim for sinusitis was 
raised prior to October 23, 1995, and VA is not required to 
conjure up issues that were not raised by an appellant.  
Therefore, the Board finds an earlier effective date for the 
award of entitlement to service connection for sinusitis is 
not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim. 


ORDER

Entitlement to an effective date earlier than October 23, 
1995, for the award of entitlement to service connection for 
sinusitis is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


